Citation Nr: 0423667	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  95-15 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for intervertebral disc syndrome (IVDS) with degenerative 
disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to June 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1992 decision by the RO in Seattle, 
Washington.


FINDINGS OF FACT

Since December 16, 1991, the veteran's service-connected 
intervertebral disc syndrome with degenerative disc disease 
has not been productive of more than severe intervertebral 
disc syndrome, with no more than recurring attacks with 
intermittent relief, there are normal sensory and 
neurological signs along with complaints of severe pain and 
discomfort; the disability has not precipitated 
incapacitating episodes having a total duration of at least 
six weeks in the past year.

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
intervertebral disc syndrome with degenerative disc disease 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103a, 
5107 (West 2002); 38 C.F.R. § 3.159, Part 4, including §§ 
4.7, 4.71a and Diagnostic Code 5293 (2001), (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In this case, the rating action dated in August 1992 was 
issued before the enactment of the VCAA.  Thus, in order to 
satisfy the holding in Pelegrini, the Board would have to 
dismiss as void ab initio, the rating decision of the RO 
which was promulgated prior to providing the veteran full 
VCAA notice.  The result of this action would require that 
the entire rating process be reinitiated, with the claimant 
being provided VCAA notice and an appropriate amount of time 
to respond before an initial rating action, the filing by the 
claimant of a notice of disagreement, the issuance of a 
statement of the case, and finally, the submission of a 
substantive appeal by the claimant.  

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
September 1992 Statement of the Case and May 1998, May 2001 
and March 2004 Supplemental Statements of the Case, and April 
2001 and December 2001 correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in April 2001 and December 2001, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claim.  In these letters, the veteran was also advised of 
his and VA's responsibilities under the VCAA, including what 
evidence should be provided by the veteran and what evidence 
should be provided by VA.  

Factual Background

In a January 1987 decision, the RO established service 
connection for a lumbosacral strain and a rating of 10 
percent was assigned, effective June 13, 1986.

In a February 1988 decision, the RO increased the veteran's 
lumbosacral strain disability rating to 20 percent, effective 
June 13, 1986.

In a rating decision in February 1990, the rating was 
decreased to 10 percent; however, in October 1990, the 20 
percent rating was restored.  

Private outpatient treatment notes dated March 1990 to 
October 1992 were consistent for continuous complaints and 
treatment of low back pain. 

By a Board decision dated in October 1991, the veteran was 
awarded service connection for intervertebral disc syndrome 
and the RO assigned a noncompensable rating in November 1991.

In December 1991, the veteran underwent a VA neurological 
examination, for evaluation of a low back strain and question 
of intervertebral disc syndrome.  He complained of low back 
pain occasionally radiating into his leg and low back pain 
flare-ups, which did not radiate into his back.  Physical 
examination revealed some tenderness in the midline from L5-
S1 with radiation of pain from palpitation into the right 
hip.  No parivertebral spasm or tightness was noted.  Range 
of motion elicited findings of 25 degrees of flexion, 15 
degrees of extension, 15 degrees of lateral rotation 
bilaterally, 20 degrees of lateral bending bilaterally with 
none of that being the lumbar.  Most of his pain was on 
lateral bending to the right.  The diagnosis was lumbar 
radiculopathy.  The examiner opined that while the veteran 
showed signs of lumbar radiculopathy, it was not enough to 
suggest a herniated disc.

During an April 1992 VA examination, the veteran reported 
increased back pain and daily discomfort, with occasional 
pain down his leg.  Physical examination of the back showed 
no local tenderness and normal curves.  On range of motion 
testing, flexion revealed that he could get his fingertips to 
24 inches from the floor, extension was 15 degrees with 
discomfort, lateral flexion was to 20 degrees with discomfort 
and lateral rotation was to 30 degrees bilaterally with 
discomfort.  The diagnostic impression was chronic low back 
pain with a probable discogenic element.

A February 1993 VA outpatient treatment note, stated that the 
veteran was seen in Group Health for chronic low back pain.  
He complained of pain while ambulating and reported that a 
previous magnetic resonance imaging (MRI) revealed bulging 
discs and muscle spasms.  The pertinent diagnostic impression 
was chronic low back pain.  

At a March 1993 VA orthopedic examination, the veteran 
reported a history of injuring his back in 1982 after falling 
on two different occasions.  Since the injury he had 
consistent low back pain and occasional pain in his legs.  
Physical examination revealed range of motion as follows: 
forward flexion to 10 degrees, extension to 15 degrees, 
lateral rotation to 20 degrees in each direction.  Normal 
sensation was noted in L1 through S1.  The examiner commented 
that a recent MRI test revealed a herniated nucleus pulposus 
at L4-L5, which resulted in L5 superior end plate, Small's 
node and minimal narrowing of the spinal canal.  No 
significant neuroforaminal or lateral recess encroachment was 
seen.  The pertinent diagnosis was low back pain.

A VA progress note from the orthopedic clinic, dated in June 
1993, reflected a diagnosis of low back pain, beginning in 
1982 and lasting for several years.

In a June 1993 rating action, the veteran's lumbosacral 
strain with disc degeneration was increased to 40 percent, 
effective December 16, 1991.  This disability rating has 
remained in effect since that time.

In private medical correspondence to the RO, dated July 1993, 
from W.O.W., M.D., it was reported that the veteran requested 
disability retirement.  The physician then reviewed all 
medical records contained in the veteran's claims file.  He 
summarized the veteran's chronic low back pain and determined 
that it was exacerbated through significant physical 
activity.  He also noted that the veteran experienced 
occasional low back pain bilaterally, which at times, 
radiated into either the buttocks area, the popliteal fossa 
or the ankle area.  The diagnosis was chronic low back pain 
with no evidence of radiculopathy.

During an October 1993 VA examination, the veteran reported 
that he was unable to sit or stand because of his back and 
that his back continued to bother him and flared up two to 
three times a year.  Physical examination of his lower 
extremities showed normal muscle function in all muscle 
groups.  He was able to flex his back to 30 degrees and he 
was able to sit without a problem.  Rotation to the right and 
to the left was approximately to 80 degrees and flexion was 
to 45 degrees to each side and symmetrical.  Diagnostic 
assessment noted that it was conceivable that his nucleus 
pulposus may have caused some symptoms of lumbar back pain.  
He had no evidence of any neurological impairment from this.  
The examiner further noted that it was well known that a 
large segment of the population have herniated nucleus 
pulposus which are asymptomatic and a normal variance that 
increased with age.

In April 1997, the Board remanded this case in order to 
afford the veteran a current VA orthopedic examination.

During a December 1997 VA examination, the veteran reported 
having back pain, which included symptoms of a warm and fuzzy 
feeling in the back area.  Physical examination of the back 
revealed no tenderness in the paraspinal muscles of the 
lumbar spine.  No hypertrophy or spasms were noted and there 
was no SI (sacroiliac) joint tenderness or sciatic notch 
tenderness.  Seated straight-leg raising and supine straight-
leg raising was negative at 80 degrees.  Range of motion was 
restricted and range of motion testing revealed flexion of 
the lumbar spine to 50 degrees, extension to 10 degrees and 
lateral bending to 30 degrees.  Seated lateral rotation was 
measured with a gonimeter and it measured 25 degrees.  
Sensation was intact over both lower extremities and over all 
dermatomes to light touch and pinprick.  No sensory deficits 
were noted.  The pertinent diagnosis was chronic low back 
pain with the last diagnosis of herniated nucleus pulposus at 
L4-L5.  The examiner noted that with regard to the veteran's 
low back he elicited limited range of motion but the 
examination revealed an entirely normal musculoskeletal 
examination and normal neurological examination.

In September 2001, the Board found that another Remand was 
necessary in order to obtain additional evidence and afford 
the veteran a current VA examination.

During a January 2003 VA examination, the veteran reported 
increased back pain when engaged in various activities such 
as, fishing or carrying groceries.  Flare-ups occurred two to 
three times a month and lasted approximately one to two days.  
Physical examination revealed a normal gait and full range of 
motion was demonstrated.  Specifically, range of motion of 
the lumbar spine was as follows: flexion to 95 degrees, 
extension to 35 degrees, right and left bending to 40 
degrees, and right and left rotation to 35 degrees.  Pain was 
noted at the extremes of extension.  No weakness, 
fatigability, lack of endurance or incoordination on movement 
were noted.  Straight leg raising was positive at 90 degrees 
and caused low back pain.  The examiner commented that the 
veteran was able to control his low back problems and 
although a previous MRI revealed an L4-5 herniated disk, the 
veteran did not show any lateralizing signs or sciatic 
neuropathy.  The pertinent diagnosis was lumbosacral 
degenerative disc disease with symptoms of back pain and 
numbness of the legs.        

Laws and Regulations
Increased Rating - General Provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. 
at 126.  

Intervertebral Disc Syndrome

The veteran's back disability is rated 40 percent under 
diagnostic codes 5237-5293-5295.  Since service, he has had 
numerous VA examinations and he has received medical 
treatment at various times for his low back pain.  The 
medical records show complaints and findings of low back 
pain, consistent with lumbosacral strain with degenerative 
disc disease.  

A December 1997 VA examination, revealed an entirely normal 
musculoskeletal examination and an entirely normal 
neurological examination.  In January 2003, the most recent 
VA examination of the veteran's spine was conducted.  The 
claims folder was reviewed.  The examining physician noted a 
normal gait and full range of motion of the lumbar spine as 
follows: flexion to 95 degrees, extension to 35 degrees, 
right and left bending to 40 degrees, and right and left 
rotation to 35 degrees.  The physician noted that range of 
motion testing elicited pain at the extremes of extension.  
The diagnosis was lumbosacral degenerative disc disease with 
symptoms of back pain and numbness of the legs.

The veteran's service-connected lumbosacral strain with 
degenerative disc disease has been evaluated under Diagnostic 
Codes 5237, 5293 and 5295.  Up until September 23, 2002, DC 
5293 provided that pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief, warrants a 60 percent evaluation.  Severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, warrants a 40 percent rating.  Moderate 
intervertebral disc syndrome, with recurring attacks, 
warrants a 20 percent rating.  Mild intervertebral disc 
syndrome is rated at 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Changes to this Diagnostic Code became effective September 
23, 2002.  They are as follows:  Evaluate intervertebral disc 
syndrome (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; With incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; With incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
Effective September 23, 2002; See 67 Fed. Reg. 54345-54349 
(August 22, 2002).

The Board is generally required to review both the pre-and 
post-September 23, 2002, rating criteria to determine the 
proper evaluation for the veteran's disability due to 
intervertebral disc disease.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.

The veteran's lumbosacral strain with degenerative disc 
disease is also rated under Diagnostic Code 5295.  Under that 
Code, where lumbosacral strain results in severe impairment; 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The rating of 40 percent is the 
highest assignable under that Code.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a rating of 50 percent.  (38 C.F.R. § 4.71a, 
Diagnostic Code 5237, effective September 23, 2002)

The veteran's service-connected lumbar spine disability is 
manifested by signs and symptoms consistent with a 40 percent 
evaluation at all relevant times.  That is, there are severe 
symptoms such as pain as described in the December 1991, 
April 1992, March 1993, October 1993, and December 1997 and 
January 2003 examinations, but there is also intermittent 
relief.  However, while there is severe disease, as described 
in the examinations, there is an absence of pronounced 
disease.  There is no showing of persistent symptoms 
compatible with neuropathy with characteristic pain and 
demonstrable muscle spasm, nor are there other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  See 38 C.F.R. § 4.71a, DC 5293.  
In this regard, the Board observes that the examinations 
showed that the veteran was still able to perform 
considerable physical activity despite the symptoms, even 
considering the flare-ups.  Moreover, while the veteran 
demonstrated restricted range of motion in the December 1991, 
April 1992, March 1993, October 1993, and December 1997 VA 
examinations and full range of motion in the January 2003 
examination, his pain still allowed him to perform activities 
such as fishing and carrying groceries.  Thus, while the 
symptoms are significant, the frequency and severity 
described show that they most closely approximate the 
criteria for the 40 percent rating as opposed to the 60 
percent rating under DC 5293, the old criteria.  Further, no 
other code would provide an additional or higher rating.  All 
other Diagnostic Codes that would afford the veteran a higher 
rating require a showing of marked deformity or ankylosis; in 
this case.  However, these diagnostic codes are factually 
inapplicable in this case, as there is an absence of marked 
deformity or ankylosis.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).

Finally, as to the period of time covered by the new 
criteria, specifically, September 23, 2002, forward, the 
Board notes that the most recent examination and the reported 
manifestations reflect that there are insufficient 
incapacitation episodes as well as insufficient orthopedic 
and/or neurological abnormality to support a higher rating.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
are not shown.  There is no evidence of paralysis of the 
sciatic nerve to such a degree that would allow for a higher 
evaluation, nor is there unfavorable ankylosis of the 
thoracolumbar spine.  

The U. S. Court of Appeals for Veterans Claims held in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), that, in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court found that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  However, DeLuca would not result in a higher 
evaluation for the veteran in this case, because the veteran 
is receiving the appropriate schedular evaluation, even 
considering his attacks, under Diagnostic Code 5293.  In 
short, the evidence of record is consistent with the 
evaluations noted, and no more, for the veteran's service-
connected intervertebral disc syndrome with degenerative disc 
disease under Diagnostic Code 5293.

The Board has fully applied provisions of the VA's Schedule 
for Rating Disabilities. In addition, the Board will consider 
whether the disability at issue warrants consideration of an 
extraschedular rating.  In so doing, the Board notes that the 
veteran has submitted no evidence showing that his service-
connected intervertebral disc syndrome with degenerative disc 
disease has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2003).


ORDER

Entitlement to a disability rating in excess of 40 percent 
for intervertebral disc syndrome with degenerative disc 
disease is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



